                                                                                                                             Case 2:20-cv-02216-KJD-BNW Document 11
                                                                                                                                                                 10 Filed 03/19/21
                                                                                                                                                                          03/16/21 Page 1 of 2



                                                                                                                         1 Emil S. Kim
                                                                                                                           Nevada Bar No. 14894
                                                                                                                         2 BALLARD SPAHR LLP
                                                                                                                           1980 Festival Plaza Drive, Suite 900
                                                                                                                         3 Las Vegas, Nevada 89135
                                                                                                                           Telephone: 702.471.7000
                                                                                                                         4 Facsimile: 702.471.7070
                                                                                                                           kime@ballardspahr.com
                                                                                                                         5
                                                                                                                           Attorneys for Defendant
                                                                                                                         6 Citibank, N.A.

                                                                                                                         7

                                                                                                                         8

                                                                                                                         9
                                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                        10
                                                                                                                                                           DISTRICT OF NEVADA
                                                                                                                        11
                                                                                                                           AARON BRADLEY LEEDS FELD, an                )   CASE NO. 2:20-cv-02216
                                                                                                                        12 individual,                                 )
                    100 North City Parkway, Suite 1750




                                                                                                                                                                       )
                                                                                        702.471.7000 FAX 702.471.7070
                                                         Las Vegas, Nevada 89106-4617




                                                                                                                        13          Plaintiff,                         )
BALLARD SPAHR LLP




                                                                                                                                                                       )
                                                                                                                        14 v.                                          )   AMENDED STIPULATION AND
                                                                                                                                                                       )   ORDER TO EXTEND TIME FOR
                                                                                                                        15 CITIBANK, N.A., a national banking          )   CITIBANK, N.A., TO RESPOND TO
                                                                                                                           association,                                )   PLAINTIFF’S COMPLAINT
                                                                                                                        16                                             )
                                                                                                                                 Defendant.                            )   (First Request)
                                                                                                                        17                                             )
                                                                                                                                                                       )
                                                                                                                        18                                             )
                                                                                                                                                                       )
                                                                                                                        19

                                                                                                                        20          Plaintiff Aaron Bradley Leeds Feld (“Plaintiff”) and Defendant Citibank, N.A.
                                                                                                                        21 (“Citibank”), stipulate and agree that Citibank has up to and including March 24,

                                                                                                                        22 2021, to respond to the Complaint by answer, motion or otherwise. The requested

                                                                                                                        23 extension is needed to allow time for Citibank to investigate Plaintiff’s claims in

                                                                                                                        24 order to prepare a response.      In addition, the parties are engaged in settlement
                                                                                                                        25 discussions and the additional time will allow the parties to continue to explore early

                                                                                                                        26 resolution.

                                                                                                                        27

                                                                                                                        28


                                                                                                                             DMWEST #13855374 v1
                                                                                                                             Case 2:20-cv-02216-KJD-BNW Document 11
                                                                                                                                                                 10 Filed 03/19/21
                                                                                                                                                                          03/16/21 Page 2 of 2



                                                                                                                        1           The requested extension is entered into in good faith and not for the purpose of

                                                                                                                        2 delay.

                                                                                                                        3 Dated: March 16, 2021

                                                                                                                        4 BALLARD SPAHR LLP                                COGBURN LAW
                                                                                                                        5
                                                                                                                          By: /s/ Emil S. Kim                              By: /s/ Erik W. Fox
                                                                                                                        6 Emil S. Kim                                      Jamie S. Cogburn
                                                                                                                          Nevada Bar No. 14894                             Nevada Bar No. 8409
                                                                                                                        7 1980 Festival Plaza Drive, Suite 900             Erik W. Fox
                                                                                                                          Las Vegas, Nevada 89135                          Nevada Bar No. 8804
                                                                                                                        8                                                  2580 St. Rose Parkway, Suite 330
                                                                                                                          Attorneys for Defendant                          Henderson, Nevada 89074
                                                                                                                        9 Citibank, N.A.                                   (702) 748-7777
                                                                                                                        10                                                 Attorneys for Plaintiff
                                                                                                                        11

                                                                                                                        12
                    100 North City Parkway, Suite 1750


                                                                                        702.471.7000 FAX 702.471.7070
                                                         Las Vegas, Nevada 89106-4617




                                                                                                                        13                                          ORDER
BALLARD SPAHR LLP




                                                                                                                        14                                          IT IS SO ORDERED:
                                                                                                                        15

                                                                                                                        16                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                        17
                                                                                                                                                                    DATED:        3/19/2021
                                                                                                                        18
                                                                                                                        19

                                                                                                                        20

                                                                                                                        21

                                                                                                                        22

                                                                                                                        23

                                                                                                                        24

                                                                                                                        25

                                                                                                                        26

                                                                                                                        27

                                                                                                                        28


                                                                                                                             DMWEST #13855374 v1                       2
